 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    PROF-2013-S3 LEGAL TITLE TRUST,                       Case No. 2:16-cv-02800-APG-BNW
      BY U.S. BANK NATIONAL
 7    ASSOCIATION, AS LEGAL TITLE
      TRUSTEE,                                              ORDER
 8
                             Plaintiff,
 9
            v.
10
      TERRASINI UNIT OWNER ASSOCIATION,
11    et al.,
12                           Defendants.
13

14          Presently before the court is attorney Shane D. Cox’s motion to withdraw as counsel for

15   Absolute Collection Services, LLC (ACS). (ECF No. 24.)

16          Mr. Cox represents that he has been terminated as counsel for ACS and attaches a signed

17   statement from his client stating as much. ACS also represents that it understands that if no

18   counsel appears for ACS that it could have its answer struck and default judgment entered against

19   it.

20          Having reviewed and considered the motion, and good cause appearing, the court will

21   grant the motion to withdraw and order Defendant ACS to retain a new attorney. Defendant ACS

22   is advised that because it is a corporation, it cannot represent itself and must be represented by an

23   attorney in this action. See In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that

24   “[c]orporations and other unincorporated associations must appear in court through an attorney.”).

25   Defendant ACS further is advised that failure to retain an attorney may result in the imposition of

26   sanctions under Local Rule IA 11-8.

27          IT IS THEREFORE ORDERED that attorney Shane D. Cox’s Motion to Withdraw as

28   Attorney for Absolute Collection Services, LLC (ECF No. 24) is GRANTED.
 1          IT IS FURTHER ORDERED that Mr. Cox must serve a copy of this order on Defendant

 2   Absolute Collection Services, LLC and must file proof of that service by December 30, 2019.

 3          IT IS FURTHER ORDERED that on or before January 13, 2020, Defendant Absolute

 4   Collection Services, LLC must retain a new attorney and that attorney must file a notice of

 5   appearance in this case.

 6          DATED: December 16, 2019

 7

 8                                                       BRENDA WEKSLER
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 2 of 2
